Case 1:21-cv-00404 Document 1-5 Filed 05/07/21 Page 1 of 10




         EXHIBIT 1
              Case 1:21-cv-00404 Document 1-5 Filed 05/07/21 Page 2 of 10
                                                                                       4/1/2021 12:56 PM
                                                                                                        Velva L. Price
                                                                                                       District Clerk
                                                D-1-GN-21-001446                                       Travis County
                                        CAUSE NO. ___________                                       D-1-GN-21-001446
                                                                                                   Victoria Benavides




                                                                                                   e
  XAVIER HERRERA,                                        §                 IN THE DISTRICT COURT




                                                                                                ic
       Plaintiff,                                        §




                                                                                            Pr
                                                         §              353rd
  v.                                                     §                  ___ JUDICIAL DISTRICT
                                                         §




                                                                                       L.
  PATRICK MITCHELL and                                   §
  SWIFT TRANSPORTATION                                   §




                                                                                        a
  COMPANY OF ARIZONA, LLC,                               §




                                                                                     lv
       Defendants.                                       §                  TRAVIS COUNTY, TEXAS




                                                                             Ve
                  PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND




                                                                          k
                                                                      er
 TO THE HONORABLE JUDGE OF SAID COURT:




                                                                 Cl
         NOW COMES XAVIER HERRERA, hereinafter also called Plaintiff, complaining of

                                                             ct
 PATRICK MITCHELL and SWIFT TRANSPORTATION COMPANY OF ARIZONA, LLC,
                                                        tri
 hereinafter also called Defendants, and for cause of action respectfully shows the Court the
                                                     is
                                               .D


 following:
                                         Co




                              DISCOVERY CONTROL PLAN LEVEL

         1.      Pursuant to Rule 190.4 of the TEXAS RULES OF CIVIL PROCEDURE, Plaintiff intends
                                    is
                                av




 to conduct discovery under Discovery Level 3.
                           Tr




                                       PARTIES AND SERVICE

         2.      Plaintiff, Plaintiff XAVIER HERRERA (“Plaintiff”), is an individual and resident
                     y
                  op




 of the State of Texas.
            lc




         3.      Defendant, PATRICK MITCHELL (“Defendant Mitchell”), is an individual and
          ia




 resident of the State of Mississippi who may be served with process pursuant to TEXAS RULE OF
       fic




 CIVIL PROCEDURE 106(a) by delivering to Defendant, in person, and/or mailing to Defendant by
  of




 registered or certified mail, return receipt requested, a true copy of the citation and petition at her
Un




 residence: 1309 Topp Avenue, Jackson, Mississippi 39204; or wherever Defendant may be


 Xavier Herrera v. Patrick Mitchell & Swift Transportation Company of Arizona, LLC              Page 1 of 7
 Plaintiff’s Original Petition
              Case 1:21-cv-00404 Document 1-5 Filed 05/07/21 Page 3 of 10




 found. In the alternative, Defendant Mitchell may be served with process pursuant to




                                                                                                e
 §17.062(a) of the TEXAS RULE          OF   CIVIL PROCEDURE by serving the chairman of the Texas




                                                                                             ic
                                                                                            Pr
 Transportation Commission. Issuance of citation is requested at this time.

         4.      Defendant, SWIFT TRANSPORTATION COMPANY OF ARIZONA, LLC




                                                                                       L.
 (“Defendant Swift”), is a corporation authorized to do business in and doing business in the State




                                                                                        a
                                                                                     lv
 of Texas and may be served with process by serving its registered agent: National Registered




                                                                             Ve
 Agents, Inc. at 1999 Bryan Street, Suite 900 Dallas, Texas 75201 or wherever Defendant may




                                                                          k
 be found. Issuance of citation is requested at this time.




                                                                      er
                                                                 Cl
                                             RULE 28 NOTICE


                                                            ct
         5.      At all times relevant to this lawsuit, Defendant Swift is believed to have owned,
                                                        tri
 operated, and/or done business as SWIFT TRANSPORTATION COMPANY OF ARIZONA,
                                                     is

 LLC an assumed name business. Plaintiff brings this action against SWIFT TRANSPORTATION
                                               .D



 COMPANY OF ARIZONA, LLC and its aliases and relies upon Rule 28 of the TEXAS RULES OF
                                         Co




 CIVIL PROCEDURE in order to properly identify this Defendant. Pursuant to Rule 28 of the TEXAS
                                    is




 RULES OF CIVIL PROCEDURE, Defendant’s true name may be substituted upon motion by any party
                                av




 or upon the Court’s own motion.
                           Tr




                                      JURISDICTION & VENUE
                     y




         6.      The subject matter in controversy is within the jurisdictional limits of this court.
                  op




         7.      This court has personal jurisdiction over Defendant Mitchell pursuant to §17.042(2)
          lc




 of the TEXAS CIVIL PRACTICE AND REMEDIES CODE because Defendant Mitchell committed a tort
        ia
     fic




 in the State of Texas.
  of




         8.      This court has personal jurisdiction over Defendant Swift because they are a
Un




 corporation that is authorized to do business in and are doing business in the State of Texas.



 Xavier Herrera v. Patrick Mitchell & Swift Transportation Company of Arizona, LLC           Page 2 of 7
 Plaintiff’s Original Petition
               Case 1:21-cv-00404 Document 1-5 Filed 05/07/21 Page 4 of 10




                                                                                                e
         9.      Venue in Travis County is proper in this cause under §15.002(a)(1) of the TEXAS




                                                                                             ic
                                                                                            Pr
 CIVIL PRACTICE AND REMEDIES CODE because all or a substantial part of the events or omissions

 giving rise to this lawsuit occurred in Travis County.




                                                                                       L.
                                                   FACTS




                                                                                        a
                                                                                     lv
         10.     This lawsuit arises from a motor vehicle collision that occurred on or about April




                                                                             Ve
 16, 2019 at or near IH-35 in Austin, Travis County, Texas.




                                                                          k
         11.     On or about that date, Plaintiff was lawfully travelling on IH-35. At the same time




                                                                      er
                                                                 Cl
 and place Defendant Mitchell was travelling on IH-35 behind Plaintiff, when suddenly and without


                                                            ct
 warning, Defendant Mitchell failed to maintain an assured clear distance forcefully rear-ending
                                                        tri
 Plaintiff’s vehicle.
                                                     is

         12.     The collision was directly and proximately caused by the negligent acts and/or
                                               .D



 omissions of Defendant Mitchell as stated further herein.
                                         Co




         13.     As a direct and proximate result of the collision, Plaintiff sustained serious injuries
                                    is




 and damages as stated further herein.
                                av




         14.     Defendant Swift owned and/or leased the vehicle that Defendant Mitchell was
                           Tr




 driving at the time of the collision. Upon information and belief, Defendant Mitchell was in the
                     y




 course and scope of his employment with Defendant Swift at the time of the collision.
                  op




                                      RESPONDEAT SUPERIOR
          lc




         15.     At all times mentioned herein and material hereto, Defendant Mitchell was acting
        ia
     fic




 within the course and scope of his employment as an agent, servant, and/or employee of Defendant
  of




 Swift. At all times mentioned herein and material hereto, Defendant Mitchell was acting within
Un




 the scope of his authority, in furtherance of Defendant Swift’s business, and for the



 Xavier Herrera v. Patrick Mitchell & Swift Transportation Company of Arizona, LLC            Page 3 of 7
 Plaintiff’s Original Petition
               Case 1:21-cv-00404 Document 1-5 Filed 05/07/21 Page 5 of 10




 accomplishment of the object for which he was hired. Consequently, Defendant Swift is liable to




                                                                                                 e
 Plaintiff under the doctrine of respondeat superior for the negligent acts and/or omissions of




                                                                                              ic
                                                                                            Pr
 Defendant Mitchell, which directly and proximately caused the personal injuries and other

 damages sustained by Plaintiff.




                                                                                       L.
                           NEGLIGENCE OF DEFENDANT MITCHELL




                                                                                        a
                                                                                     lv
 I.      General Negligence




                                                                             Ve
         10.     At the time of the incident, Defendant Mitchell had the duty to exercise ordinary




                                                                          k
 care in operating a motor vehicle and to act as a reasonably prudent operator. Defendant Mitchell




                                                                      er
                                                                 Cl
 breached those duties in one or more of the following ways:


                                                            ct
                      a.   Failing to control his speed;
                      b.   Failing to timely apply the brakes;
                                                        tri
                      c.   Failing to maintain an assured clear distance;
                                                     is

                      d.   Failing to avoid striking Plaintiff;
                                               .D


                      e.   Failing to keep a proper lookout;
                      f.   Failing to take proper evasive action; and
                                         Co




                      g.   Driving inattentively.
                                    is




         11.     Each and all of the above acts and/or omissions constitute negligence and were the
                                av




 direct and proximate cause of the incident that forms the basis of this lawsuit. Each and all of the
                            Tr




 above acts and/or omissions directly and proximately caused the injuries and damages suffered by
                     y




 Plaintiff, which form the basis of this lawsuit.
                  op




         12.     Plaintiff reserves the right to plead more specific acts and/or omissions in the future.
            lc




 II.     Negligence Per Se
          ia
       fic




         13.     Pursuant to the negligence per se doctrine, Defendant Mitchell failed to exercise
  of




 the mandatory standard of care in violation of TEXAS TRANSPORTATION CODE §545.401 and
Un




 §545.062(c) by:



 Xavier Herrera v. Patrick Mitchell & Swift Transportation Company of Arizona, LLC            Page 4 of 7
 Plaintiff’s Original Petition
               Case 1:21-cv-00404 Document 1-5 Filed 05/07/21 Page 6 of 10




                 a.       Driving a vehicle in willful or wanton disregard for the safety or persons or
                          property in violation of TEXAS TRANSPORTATION CODE §545.401; and




                                                                                                 e
                                                                                              ic
                 b.       Failing to allow sufficient space between the operator and the vehicle




                                                                                            Pr
                          preceding the operator in violation of TEXAS TRANSPORTATION CODE
                          §545.062(c).




                                                                                       L.
         14.     Each and all of the above acts and/or omissions constitute negligence and were the




                                                                                        a
                                                                                     lv
 direct and proximate cause of the incident that forms the basis of this lawsuit. Each and all of the




                                                                             Ve
 above acts and/or omissions directly and proximately caused the injuries and damages suffered by

 Plaintiff, which form the basis of this lawsuit.




                                                                          k
                                                                      er
         15.     Plaintiff reserves the right to plead more specific acts and/or omissions in the future.




                                                                 Cl
                                                DAMAGES

         16.                                                ct
                 As a result of the negligence of Defendant Mitchell, Plaintiff sustained injuries and
                                                        tri
 other damages. Accordingly, Plaintiff respectfully requests that the trier of fact determine the
                                                     is
                                               .D


 amount of her damages and award Plaintiff compensation for the following:
                                         Co




                  a.     Past and future medical expenses;
                  b.     Past and future physical pain and suffering;
                  c.     Past and future mental anguish;
                                    is




                  d.     Past and future physical impairment;
                                av




                  e.     Past lost wages and future loss of earning capacity;
                  f.     Pre-judgment and post-judgment interest; and
                           Tr




                  g.     Taxable court costs.
                     y




         17.     Pursuant to Rule 47 of the TEXAS RULES                 CIVIL PROCEDURE, Plaintiff seeks
                  op




                                                                   OF

 monetary relief of over $1,000,000 including damages of any kind, penalties, costs, expenses, pre-
          lc




 judgement interest, and attorney fees.
        ia
     fic




                                             JURY DEMAND
  of




         18.     Pursuant to Rule 216 of the TEXAS RULES OF CIVIL PROCEDURE, Plaintiff hereby
Un




 demands a jury trial.



 Xavier Herrera v. Patrick Mitchell & Swift Transportation Company of Arizona, LLC             Page 5 of 7
 Plaintiff’s Original Petition
                Case 1:21-cv-00404 Document 1-5 Filed 05/07/21 Page 7 of 10




                                      REQUIRED DISCLOSURES




                                                                                                e
          19.      Pursuant to Rule 194 of the TEXAS RULES OF CIVIL PROCEDURE, Defendants are




                                                                                             ic
                                                                                            Pr
 required to disclose the information and materials described in Rule 194.2(b) of the TEXAS RULES

      CIVIL PROCEDURE within thirty (30) days of date that each Defendant’s Original Answer is




                                                                                       L.
 OF

 filed.




                                                                                        a
                                                                                     lv
                                          RULE 193.7 NOTICE




                                                                             Ve
          20.      Pursuant to Rule 193.7 of the TEXAS RULES OF CIVIL PROCEDURE, Plaintiff hereby




                                                                          k
 gives notice that any and all documents produced by any party to this cause in response to a written




                                                                      er
                                                                 Cl
 discovery request are self-authenticating and may be used at any pretrial proceeding or at the trial


                                                            ct
 of this matter.                                        tri
                                                  PRAYER
                                                     is

          WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully pray that Defendant be
                                               .D



 cited to appear and answer herein, and that upon a final hearing of the cause, judgment be entered
                                         Co




 for Plaintiff against Defendants for damages in an amount within the jurisdictional limits of the
                                    is




 Court; together with pre-judgment interest (from the date of injury through the date of judgment)
                                av




 at the maximum rate allowed by law; post-judgment interest at the legal rate; costs of court; and
                           Tr




 for such other and further relief to which Plaintiff may be entitled at law or in equity.
                      y
                   op
           lc
         ia
      fic




                                                            [SIGNATURE BLOCK ON NEXT PAGE]
  of
Un




 Xavier Herrera v. Patrick Mitchell & Swift Transportation Company of Arizona, LLC           Page 6 of 7
 Plaintiff’s Original Petition
             Case 1:21-cv-00404 Document 1-5 Filed 05/07/21 Page 8 of 10




                                                   Respectfully submitted,




                                                                                               e
                                                   DAVID KOMIE LAW, LLC




                                                                                            ic
                                                                                            Pr
                                                   /s/ Casey J. Archer
                                                   David A. Komie
                                                   State Bar No. 00795998




                                                                                       L.
                                                   david@davidkomie.law
                                                   Casey J. Archer




                                                                                        a
                                                   State Bar No. 24117161




                                                                                     lv
                                                   casey@davidkomie.law




                                                                             Ve
                                                   Bertha A. Faudoa
                                                   State Bar No. 24116343
                                                   bertha@davidkomie.law




                                                                          k
                                                   8656 West Highway 71




                                                                      er
                                                   Building F, Suite 120




                                                                 Cl
                                                   Austin, Texas 78735
                                                   (512) 338-0900

                                                            ct
                                                   (512) 338-0902 [fax]
                                                        tri
                                                   ATTORNEYS FOR PLAINTIFF
                                                     is
                                               .D
                                         Co
                                    is
                                av
                           Tr
                     y
                  op
          lc
        ia
     fic
  of
Un




 Xavier Herrera v. Patrick Mitchell & Swift Transportation Company of Arizona, LLC           Page 7 of 7
 Plaintiff’s Original Petition
                Case 1:21-cv-00404 Document 1-5 Filed 05/07/21 Page 9 of 10

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing




                                                                                         e
certificates of service have not changed. Filers must still provide a




                                                                                      ic
certificate of service that complies with all applicable rules.




                                                                                  Pr
Bertha Faudoa on behalf of Casey Archer
Bar No. 24117161




                                                                                 L.
Bertha@davidkomie.law
Envelope ID: 52057716




                                                                             a
Status as of 4/6/2021 10:05 AM CST




                                                                          lv
                                                                    Ve
Case Contacts




                                                                 k
Name            BarNumber   Email                  TimestampSubmitted Status




                                                              er
Casey Archer                casey@davidkomie.law   4/1/2021 12:56:03 PM   SENT




                                                          Cl
Ruby Zavala                 ruby@davidkomie.law    4/1/2021 12:56:03 PM   SENT

Bertha Faudoa               bertha@davidkomie.law 4/1/2021 12:56:03 PM    SENT

                                                       ct
                                                   tri
                                                  is
                                          .D
                                     Co
                                    is
                             av
                            Tr
                      y
                   op
            lc
          ia
       fic
  of
Un
                Case 1:21-cv-00404 Document 1-5 Filed 05/07/21 Page 10 of 10

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing




                                                                                         e
certificates of service have not changed. Filers must still provide a




                                                                                      ic
certificate of service that complies with all applicable rules.




                                                                                  Pr
                                                                                 L.
Envelope ID: 52573921




                                                                             a
Status as of 4/20/2021 8:31 AM CST




                                                                          lv
                                                                    Ve
Case Contacts




                                                                 k
Name             BarNumber   Email                 TimestampSubmitted Status




                                                              er
Bertha Faudoa                bertha@davidkomie.law 4/19/2021 9:06:42 AM   SENT




                                                          Cl
                                                      ct
                                                   tri
                                                is
                                           .D
                                      Co
                                     is
                              av
                             Tr
                       y
                    op
            lc
          ia
       fic
  of
Un
